Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s
amendment was given in an interview with Bret Field 37,620 on 2/4/21.



1. (Currently Amended) An Ethernet switch, comprising a network switching using a processor configured to provide for two configuration inputs for a normal mode and a long-distance mode for user equipment; the MCU wherein the MCU  is further configured for determining a maximum value for the amplitude of the output voltage according to parameters of a network switching chip in the network switching module, and increasing the amplitude of the output voltage based on the determined maximum value for achieving the long-distance data transmission.




2. (Currently Amended) The Ethernet switch of claim 1, wherein the network switching module comprises a network port speed control register; and wherein the MCU 



4. (Currently Amended) The Ethernet switch of claim 3, wherein the Ethernet switch further comprises a power supply, a display module, a clock module, a reset module,  a transformer power supply, the display module, the clock module, the reset module and the transformer module are connected to the network switching module respectively, and the network interface module is connected to the transformer module; and wherein the power module power supply is configured for supplying power to the network switching module, which converts external input power into internal operating power; the display module is configured for providing an indication for an operating status of the network switching module; the clock module is configured for providing a system operating clock for the network switching module; the reset module having a processor [[is]] configured for providing a system reset signal for the network switching module; the transformer 

5. (Currently Amended) The Ethernet switch of claim 4, wherein the display module is an LED display panel, and the network interface 

6. (Currently Amended) A long-distance transmission method for an Ethernet switch, wherein the Ethernet switch comprises a network switching module, an MCU wherein the dial code module comprises a processor configured to provide for two configuration inputs for a normal mode and a long-distance mode for user equipment; when the dial code module is detected being in the configuration input state for a normal mode, configuring, by the MCU , wherein controlling the amplitude of the output voltage of the network signal of the network switching module to increase includes: determining, by the MCU , a maximum value for the amplitude of the output voltage according to parameters of a network switching chip in the network switching module, and increasing the amplitude of the output voltage based on the determined maximum value for achieving the long-distance data transmission.

7. (Currently Amended) The long-distance transmission method for an Ethernet switch of claim 6, wherein the network switching module comprises a network port speed control register, and wherein configuring, by the MCU 

8. (Currently Amended) The long-distance transmission method for an Ethernet switch of claim 6, wherein the network switching module comprises a network port physical output signal control register, and wherein controlling, by the MCU 

power supply, a display module, a clock module, a reset module, a transformer power supply, power to the network switching module, which converts external input power into internal operating power; providing, by the display module, an indication of an operating status of the network switching module;
providing, by the clock module, a system operating clock for the network switching module; providing, by the reset module, a system reset signal for the network switching module, wherein the reset module comprises a processor configured for providing a system reset signal for the network switching module; providing, by the transformer 

10. (Currently Amended) The long-distance transmission method for an Ethernet switch of claim 9, wherein the display module is an LED display panel, and the network interface 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468